DETAILED ACTION
	This action is in response to the applicant’s reply and amendments to the claims filed on April 1, 2022. Claims 1 and 4-20 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to claim 17 to include an electromagnetic induction tool, the rejections of claims 19 and 20 under 35 USC 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed on April 1, 2022, with respect to Claims 1, 11, and 17 have been fully considered and are persuasive.  The rejections of claims 1 and 4-20 under 35 USC 103 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Wilson et al., US 2016/0047224 (hereinafter Wilson)” and “Donderici et al., WO 2017/127060 (hereinafter Donderici)”, for the reasons:
Wilson discloses a method for detecting a conductive member (target casing 11 of producer well 10) in a formation. The method includes an electromagnetic induction tool (BHA/drilling assembly 14 includes electromagnetic field transmitters 16) located in the wellbore (injector well 12) (Fig 1A, par [0022]) and including at least one electromagnetic source (16) configured to emit an electromagnetic field and at least one receiver. Transmitting the electromagnetic field (electromagnetic fields 22) from the at least one electromagnetic source (16), thereby energizing the conductive member (target casing 11) in a second wellbore (producer well 10), wherein an eddy current is induced in the conductive member (electromagnetic fields 22 induce a current along target casing 11 of producer well 10, par [0024]). Further, transmitting a second electromagnetic field from the conductive member (11), wherein the second electromagnetic field is formed by the eddy current (electromagnetic fields 24 radiate from target casing 11, where the tri-axial electric and magnetic fields are measured by sensors 18, par [0024]) and sensing the second electromagnetic field with the receiver (18) (the tri-axial electric and magnetic fields are measured by sensors 18, par [0024]). Data is transmitted to an information handling system.
Wilson does not disclose  recording with a receiver an amplitude of the second magnetic field as data, wherein the amplitude comprises an XX signal and an YY signal, processing the amplitude using XX-YY to find an absolute value of the amplitude, comparing the absolute value to another measurement recorded by the receiver and determining the presence of the conductive member.

Donderici discloses electromagnetic sensors (18) located along a BHA (14) for measuring all three components of the electric or magnetic fields including x, y, and z, in tool coordinates (i.e. tri-axial). Circuitry is communicably coupled to the sensors (18) which measures the three components of the electric or magnetic fields (i.e. tri-axial) in order to process received EM fields (20, 22) (Fig 1A, pg 5, In 4-14, 24-33, pg 6, In 1-3). Processing circuitry calculates the differences between the first measurement signal, including survey measurements of the first the producer well (10) and the second measurement signal (Donderici, pg 6, In 23-pg 7, In 2). The differential measurements are utilized to determine relative positions of the producer wellbore (10) to the injector wellbore (12). An inversion is performed using survey data from the first or second wellbores (10, 12) (Fig 1, pg 5, In 4-14, pg 5, In 24 - pg 6, In 3, pg 6, In 23 - pg 7, In 2, claim 5). 
Donderici does not disclose an amplitude of the second magnetic field as data, wherein the amplitude comprises an XX signal and an YY signal, processing the amplitude using XX-YY to find an absolute value of the amplitude. Further, it would not have been obvious to use the measurements of the electromagnetic sensors of Donderici to process the amplitude using the absolute valve of XX-YY, as the tri-axial electromagnetic measurement signals would be an incomplete data set without measurements from all three axis. One of ordinary skill would not have been motivated to remove part of the tri-axial sensor data set in order to process the amplitude of the electromagnetic waves. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676